                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     PLEXXIKON INC.,                                     Case No. 17-cv-04405-HSG
                                   8                    Plaintiff,                           ORDER GRANTING
                                                                                             ADMINISTRATIVE MOTION TO FILE
                                   9              v.                                         UNDER SEAL
                                  10     NOVARTIS PHARMACEUTICALS                            Re: Dkt. No. 89
                                         CORPORATION,
                                  11
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          Pending before the Court is Plaintiff Plexxikon Inc.’s administrative motion to file under

                                  14   seal Exhibits 5, 7, 8, 9, 10, 11, 12, and 13 to the Declaration of Laura E. Miller in support of its

                                  15   motion for leave to amend the complaint. See Dkt. No. 89. Plexxikon took “no position as to the

                                  16   confidentiality” of these exhibits but instead sought “sealing solely to remain in compliance with

                                  17   the Protective Order.” Id. at 1. In accordance with Civil Local Rule 79-5(e)(1), non-parties

                                  18   GlaxoSmithKline PLC and GlaxoSmithKline LLC (collectively, “GSK”) filed a declaration in

                                  19   support of the motion to seal. See Dkt. No. 91. Ultimately, Plexxikon withdrew its motion for

                                  20   leave to amend the complaint after entering a stipulation with GSK. See Dkt. No. 93.

                                  21     I.   LEGAL STANDARD
                                  22          Courts generally apply a “compelling reasons” standard when considering motions to seal

                                  23   documents. Pintos v. Pac. Creditors Ass’n, 605 F.3d 665, 678 (9th Cir. 2010) (quoting Kamakana

                                  24   v. City & Cnty. of Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006)). “This standard derives from

                                  25   the common law right ‘to inspect and copy public records and documents, including judicial

                                  26   records and documents.’” Id. (quoting Kamakana, 447 F.3d at 1178). “[A] strong presumption in

                                  27   favor of access is the starting point.” Kamakana, 447 F.3d at 1178 (quotation omitted). To

                                  28   overcome this strong presumption, the party seeking to seal a judicial record attached to a
                                   1   dispositive motion must “articulate compelling reasons supported by specific factual findings that

                                   2   outweigh the general history of access and the public policies favoring disclosure, such as the

                                   3   public interest in understanding the judicial process” and “significant public events.” Id. at 1178–

                                   4   79 (quotation omitted). “In general, ‘compelling reasons’ sufficient to outweigh the public’s

                                   5   interest in disclosure and justify sealing court records exist when such ‘court files might have

                                   6   become a vehicle for improper purposes,’ such as the use of records to gratify private spite,

                                   7   promote public scandal, circulate libelous statements, or release trade secrets.” Id. at 1179

                                   8   (quoting Nixon v. Warner Commc’ns, Inc., 435 U.S. 589, 598 (1978)). “The mere fact that the

                                   9   production of records may lead to a litigant’s embarrassment, incrimination, or exposure to further

                                  10   litigation will not, without more, compel the court to seal its records.” Id.

                                  11          The Court must “balance[] the competing interests of the public and the party who seeks to

                                  12   keep certain judicial records secret. After considering these interests, if the court decides to seal
Northern District of California
 United States District Court




                                  13   certain judicial records, it must base its decision on a compelling reason and articulate the factual

                                  14   basis for its ruling, without relying on hypothesis or conjecture.” Id. Civil Local Rule 79-5

                                  15   supplements the compelling reasons standard set forth in Kamakana: the party seeking to file a

                                  16   document or portions of it under seal must “establish[] that the document, or portions thereof, are

                                  17   privileged, protectable as a trade secret or otherwise entitled to protection under the law . . . The

                                  18   request must be narrowly tailored to seek sealing only of sealable material.” Civil L.R. 79-5(b).

                                  19          Records attached to nondispositive motions, however, are not subject to the strong

                                  20   presumption of access. See Kamakana, 447 F.3d at 1179. Because such records “are often

                                  21   unrelated, or only tangentially related, to the underlying cause of action,” parties moving to seal

                                  22   must meet the lower “good cause” standard of Rule 26(c) of the Federal Rules of Civil Procedure.

                                  23   Id. at 1179–80 (quotation omitted). This requires only a “particularized showing” that “specific

                                  24   prejudice or harm will result” if the information is disclosed. Phillips ex rel. Estates of Byrd v.

                                  25   Gen. Motors Corp., 307 F.3d 1206, 1210–11 (9th Cir. 2002); see also Fed. R. Civ. P. 26(c).

                                  26   “Broad allegations of harm, unsubstantiated by specific examples of articulated reasoning” will

                                  27   not suffice. Beckman Indus., Inc. v. Int’l Ins. Co., 966 F.2d 470, 476 (9th Cir. 1992) (quotation

                                  28   omitted).
                                                                                          2
                                        II.   DISCUSSION
                                   1
                                              Because the documents sought to be sealed were attached to a nondispositive motion for
                                   2
                                       leave to amend the complaint, which was later withdrawn, the Court will apply the lower good
                                   3
                                       cause standard rather than the compelling reason standard.
                                   4
                                              GSK has demonstrated good cause to seal Exhibits 5, 7, 8, 9, 10, 11, 12, and 13 in their
                                   5
                                       entirety. Each of these exhibits contains confidential business, scientific, or manufacturing
                                   6
                                       information regarding GSK’s development of pharmaceutical products. See Dkt. No. 91 ¶¶ 4–11.
                                   7
                                       The public release of these documents could give non-party GSK’s competitors an unfair
                                   8
                                       advantage in the development or marketing of rival products. See In re Elec. Arts, Inc., 298 F.
                                   9
                                       App’x 568, 569 (9th Cir. 2008) (ordering sealing where documents could be used “‘as sources of
                                  10
                                       business information that might harm a litigant’s competitive standing’”) (quoting Nixon v.
                                  11
                                       Warner Commc’ns, Inc., 435 U.S. 589, 598 (1978)). Therefore, sealing is appropriate.
                                  12
Northern District of California
 United States District Court




                                       III.   CONCLUSION
                                  13
                                              Good cause exists to seal Exhibits 5, 7, 8, 9, 10, 11, 12, and 13 to the Declaration of Laura
                                  14
                                       E. Miller in support of Plexxikon’s motion for leave to amend the complaint. The Court
                                  15
                                       GRANTS the motion to seal in its entirety. This order terminates Dkt. No. 89.
                                  16
                                              IT IS SO ORDERED.
                                  17
                                       Dated: 3/22/2019
                                  18
                                                                                       ______________________________________
                                  19                                                   HAYWOOD S. GILLIAM, JR.
                                                                                       United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        3
